Vigo v 501 Second St. Holding Corp. (2014 NY Slip Op 06812)
Vigo v 501 Second St. Holding Corp.
2014 NY Slip Op 06812
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2012-11105
2012-11106
 (Index No. 38083/06)

[*1]Norma Vigo, respondent, 
v501 Second Street Holding Corp., et al., appellants, et al., defendants.
Rachel H. Nash, New York, N.Y., for appellants.
Fidelity National Law Group, New York, N.Y. (Anthony Prisco of counsel), and Herrick Feinstein, LLP, New York, N.Y., for respondent (one brief filed).
DECISION & ORDER
In an action to foreclose a mortgage, the defendants 501 Second Street Holding Corp. and 501 Second Street, LLC, appeal from (1) an order of the Supreme Court, Kings County (Knipel, J.), dated September 25, 2012, which granted a referee's motion to direct the plaintiff to pay his fees and expenses in the principal sum of $24,581.25, and (2) a judgment of the same court entered October 11, 2012, which, upon the order dated September 25, 2012, is in favor of the referee and against the plaintiff in the principal sum of $24,581.25.
ORDERED that the appeals from the order and the judgment are dismissed, without costs or disbursements.
The appeals must be dismissed on the ground that the appellants are not aggrieved by the order and the judgment appealed from (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144; Reich v Realty Quest Brokerage Corp., 35 AD3d 425).
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court